DETAILED ACTION
In response to communications filed 11/29/2020.
Claims 1, 9, 10, 12, 13, 15 and 24 are allowed.
Claims 14, 25 and 26 are canceled via Examiner’s Amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Stephen Weed (Reg. No. 45,202) on April 13th 2021.

The application has been amended as follows:

IN THE CLAIMS:

Rewrite claim 24 as the following:

--24. (Amended) A non-transitory computer readable storage medium, comprising:
computer readable instructions executable by a processor and stored on the non-volatile computer readable storage medium, wherein, when the computer readable instructions are executed by the processor, the processor performs a method for accessing a network by a User Equipment (UE), the method comprises: 
obtaining a second network identifier of a second network in which a second cell is located and an identifier of a second service provider selected by the UE from service providers supported by the second network, when the UE moves from a first cell to the second cell; and 
before the UE establishes a bearer with the second network, sending an access request carrying a Globally Unique Temporary Identifier (GUTI) of the UE to the second network to access the second network, when the second network identifier is different from a first network identifier of a first network in which the first cell is located, or when the identifier of the second service provider is different from an identifier of a first service provider with which the UE registers, in service providers supported by the first network, wherein the GUTI of the UE is assigned to the UE when the UE is in the first network,
wherein sending the access request carrying the GUTI of the UE to the second network when the second network identifier is different from the first network identifier of the first network in which the first cell is located, comprises: 
sending the access request carrying the GUTI of the UE to the second network, when the second network identifier is different from the first network identifier and the second network identifier is in a network identifier set of networks equivalent to the first network, and the identifier of the second service provider is different from the identifier of the first service provider, and the identifier of the second service provider is in an identifier set of service providers equivalent to the first service provider,
or, 
the sending an access request carrying a Globally Unique Temporary Identifier (GUTI) of the UE to the second network, when the identifier of the second service provider is different from an identifier of a first service provider with which the UE registers, in service providers supported by the first network, comprises:
sending the access request carrying the GUTI of the UE to the second network, when the identifier of the second service provider is different from the identifier of the first service provider, and the identifier of the second service provider is in an identifier set of service providers equivalent to the first service provider, and the second network identifier is the same as the first network identifier

In addition to previously canceled claims 2-8, 11, 16-23 and 27-34, cancel claims 14, 25 and 26.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches a method and device for accessing a network by a user equipment.  The UE sends an access request carrying a Globally Unique Temporary Identifier (GUTI) of the UE to the second network which is assigned in the first network.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Toth et al. (US 2017/0257801 A1) teaching a tracking area update (TAU) procedure to access a second network.  There also exists prior art such as Tamura et al. (US 2017/0150467 A1) teaching a TAU procedure that changes a location registration area of a UE containing the identifier of the old MME used to manage the location registration area from which the UE has moved, or GUTI that is temporarily assigned to the UE by the old MME.  However the prior arts on record alone or in combination fails to teach and/or suggest assigning the GUTI used to access the second network while the UE is in the first network as claimed thus reducing signaling related to the attachment procedures.
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468